DAVIS, Judge.
Stephen and Barbara Conti appeal the trial court’s final judgment of liability in favor of Florida Real Estate Executives, Inc., on a fraud counterclaim. The Contis also contest the amount of damages the trial court awarded. We affirm the trial court’s judgment of liability without discussion. However, we find , that Florida Real Estate Executives, Inc., did not submit substantial, competent evidence to support the jury’s verdict of $133,000 for damages. See Antonelli v. Neumann, 537 So.2d 1027, 1028 (Fla. 3d DCA 1988). We remand for a new trial on damages on the fraud counterclaim.
Affirmed in part, reversed in part, remanded for a new trial on damages.
PARKER, A.C.J., and CASANUEVA, J., Concur.